     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 1 of 17 Page ID #:134



 1 LTL ATTORNEYS LLP
   David W. Ammons (SBN 187168)
 2  david.ammons@ltlattorneys.com
   Tiffany S. Hansen (SBN 292850)
 3 tiffany.hansen@ltlattorneys.com
   300 S. Grand Avenue, 14th Floor
 4 Los Angeles, CA 90071
   Tel: (213) 612-8900
 5 Fax: (213) 612-3773

 6 Attorneys for Defendant Wal-Mart Associates, Inc.

 7 EMPLOYEE JUSTICE LEGAL GROUP, LLP

 8 Kaveh S. Elihu (SBN268249)
       kelihu@ejlglaw.com
 9    Alan A. Wilcox (SBN 287476)
       awilcox@ejlglaw.com
10    3055 Wilshire Boulevard, Suite 1120
      Los Angeles, California 90010
11    Tel: (213) 382-2222
12    Fax: (213) 382-2230
13 Attorneys for Plaintiff Gustavo Garcia

14                              UNITED STATES DISTRICT COURT
15
                           CENTRAL DISTRICT OF CALIFORNIA
16

17
       GUSTAVO GARCIA, an individual,           CASE NO.: 2:19-cv-07784-CJC-SK
18
                   Plaintiff,                   Assigned to the Hon. Cormac J. Carney
19
                   v.
20                                              STIPULATED PROTECTIVE ORDER
       WAL-MART ASSOCIATES, INC., a
21     Delaware corporation, and DOES 1
       through 20, inclusive,                   Action Filed:    August 8, 2019
22                                              Removal Date:    September 9, 2019
                   Defendants.                  Trial Date:      September 15, 2020
23

24

25

26

27

28



                                   STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 2 of 17 Page ID #:135



 1       1.      A. PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be

 5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter

 6 the following Stipulated Protective Order. The parties acknowledge that this Order

 7 does not confer blanket protections on all disclosures or responses to discovery and

 8 that the protection it affords from public disclosure and use extends only to the

 9 limited information or items that are entitled to confidential treatment under the

10 applicable legal principles. The parties further acknowledge, as set forth in Section

11 12.3, below, that this Stipulated Protective Order does not entitle them to file

12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

13 that must be followed and the standards that will be applied when a party seeks

14 permission from the court to file material under seal.

15

16            B. GOOD CAUSE STATEMENT
17            In this employment action, Plaintiff Gustavo Garcia (“Gustavo”) alleges
18 discrimination, harassment and retaliation, among other claims, against his former

19 employer, Defendant Wal-Mart Associates, Inc. (“Walmart”). Garcia seeks to

20 recover general damages, including damages for severe emotional distress, as well as

21 economic damages. In the course of litigation, it is expected that the parties will

22 exchange confidential information concerning Garcia’s employment with Walmart,

23 confidential information of current and former Walmart employees who are not

24 parties to this action, including confidential complaints and/or investigative

25 documents related to such employees, and financial information of Walmart. Such

26 information is private, not readily available to the general public, and/or consists of

27 proprietary and/or commercial information protected by FRCP 26(c)(1)(G). The

28 disclosure of such information without proper protections is likely to cause the
      parties and/or third parties harm, including but not limited to invasion of privacy
                                                  1
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 3 of 17 Page ID #:136



 1 rights and financial harm. Accordingly, to expedite the flow of information, to

 2 facilitate the prompt resolution of disputes over confidentiality of discovery

 3 materials, to adequately protect information the parties are entitled to keep

 4 confidential, to ensure that the parties are permitted reasonable necessary uses of

 5 such material in preparation for and in the conduct of trial, to address their handling

 6 at the end of the litigation, and serve the ends of justice, a protective order for such

 7 information is justified in this matter. It is the intent of the parties that information

 8 will not be designated as confidential for tactical reasons and that nothing be so

 9 designated without a good faith belief that it has been maintained in a confidential,

10 non-public manner, and there is good cause why it should not be part of the public

11 record of this case.

12

13 2.       DEFINITIONS
14          2.1   Action: Garcia v. Wal-Mart Associates, Inc., Central District of
15 California Case No. 2:19-cv-07784-CJC-SK.

16          2.2   Challenging Party: a Party or Non-Party that challenges the designation
17 of information or items under this Order.

18          2.3   “CONFIDENTIAL” Information or Items: information (regardless of
19 how it is generated, stored or maintained) or tangible things that qualify for

20 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the

21 Good Cause Statement.

22          2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
23 their support staff).

24          2.5   Designating Party: a Party or Non-Party that designates information or
25 items that it produces in disclosures or in responses to discovery as

26 “CONFIDENTIAL.”

27          2.6   Disclosure or Discovery Material: all items or information, regardless of
28 the medium or manner in which it is generated, stored, or maintained (including,


                                               2
                                  STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 4 of 17 Page ID #:137



 1 among other things, testimony, transcripts, and tangible things), that are produced or

 2 generated in disclosures or responses to discovery in this matter.

 3          2.7   Expert: a person with specialized knowledge or experience in a matter
 4 pertinent to the litigation who has been retained by a Party or its counsel to serve as

 5 an expert witness or as a consultant in this Action.

 6          2.8   House Counsel: attorneys who are employees of a party to this Action.
 7 House Counsel does not include Outside Counsel of Record or any other outside

 8 counsel.

 9          2.9   Non-Party: any natural person, partnership, corporation, association, or
10 other legal entity not named as a Party to this action.

11          2.10 Outside Counsel of Record: attorneys who are not employees of a party
12 to this Action but are retained to represent or advise a party to this Action and have

13 appeared in this Action on behalf of that party or are affiliated with a law firm which

14 has appeared on behalf of that party, and includes support staff.

15          2.11 Party: any party to this Action, including all of its officers, directors,
16 employees, consultants, retained experts, and Outside Counsel of Record (and their

17 support staffs).

18          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19 Discovery Material in this Action.

20          2.13 Professional Vendors: persons or entities that provide litigation support
21 services (e.g., photocopying, videotaping, translating, preparing exhibits or

22 demonstrations, and organizing, storing, or retrieving data in any form or medium)

23 and their employees and subcontractors.

24          2.14 Protected Material: any Disclosure or Discovery Material that is
25 designated as “CONFIDENTIAL.”

26          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27 from a Producing Party.

28


                                                3
                                   STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 5 of 17 Page ID #:138



 1 3.       SCOPE
 2          The protections conferred by this Stipulation and Order cover not only
 3 Protected Material (as defined above), but also (1) any information copied or

 4 extracted from Protected Material; (2) all copies, excerpts, summaries, or

 5 compilations of Protected Material; and (3) any testimony, conversations, or

 6 presentations by Parties or their Counsel that might reveal Protected Material.

 7          Any use of Protected Material at trial shall be governed by the orders of the
 8 trial judge. This Order does not govern the use of Protected Material at trial.

 9

10 4.       DURATION
11          Even after final disposition of this litigation, the confidentiality obligations
12 imposed by this Order shall remain in effect until a Designating Party agrees

13 otherwise in writing or a court order otherwise directs. Final disposition shall be

14 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

15 or without prejudice; and (2) final judgment herein after the completion and

16 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

17 including the time limits for filing any motions or applications for extension of time

18 pursuant to applicable law.

19

20 5.       DESIGNATING PROTECTED MATERIAL
21          5.1   Exercise of Restraint and Care in Designating Material for Protection.
22 Each Party or Non-Party that designates information or items for protection under

23 this Order must take care to limit any such designation to specific material that

24 qualifies under the appropriate standards. The Designating Party must designate for

25 protection only those parts of material, documents, items, or oral or written

26 communications that qualify so that other portions of the material, documents, items,

27 or communications for which protection is not warranted are not swept unjustifiably

28 within the ambit of this Order.


                                                4
                                   STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 6 of 17 Page ID #:139



 1          Mass, indiscriminate, or routinized designations are prohibited. Designations
 2 that are shown to be clearly unjustified or that have been made for an improper

 3 purpose (e.g., to unnecessarily encumber the case development process or to impose

 4 unnecessary expenses and burdens on other parties) may expose the Designating

 5 Party to sanctions.

 6          If it comes to a Designating Party’s attention that information or items that it
 7 designated for protection do not qualify for protection, that Designating Party must

 8 promptly notify all other Parties that it is withdrawing the inapplicable designation.

 9          5.2      Manner and Timing of Designations. Except as otherwise provided in
10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

12 under this Order must be clearly so designated before the material is disclosed or

13 produced.

14          Designation in conformity with this Order requires:
15                (a) for information in documentary form (e.g., paper or electronic
16 documents, but excluding transcripts of depositions or other pretrial or trial

17 proceedings), that the Producing Party affix at a minimum, the legend

18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

19 contains protected material. If only a portion or portions of the material on a page

20 qualifies for protection, the Producing Party also must clearly identify the protected

21 portion(s) (e.g., by making appropriate markings in the margins).

22          A Party or Non-Party that makes original documents available for inspection
23 need not designate them for protection until after the inspecting Party has indicated

24 which documents it would like copied and produced. During the inspection and

25 before the designation, all of the material made available for inspection shall be

26 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

27 it wants copied and produced, the Producing Party must determine which documents,

28 or portions thereof, qualify for protection under this Order. Then, before producing
      the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                 5
                                    STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 7 of 17 Page ID #:140



 1 legend” to each page that contains Protected Material. If only a portion or portions of

 2 the material on a page qualifies for protection, the Producing Party also must clearly

 3 identify the protected portion(s) (e.g., by making appropriate markings in the

 4 margins).

 5                (b) for testimony given in depositions that the Designating Party identify
 6 the Disclosure or Discovery Material on the record, before the close of the deposition

 7 all protected testimony.

 8                (c) for information produced in some form other than documentary and for
 9 any other tangible items, that the Producing Party affix in a prominent place on the

10 exterior of the container or containers in which the information is stored the legend

11 “CONFIDENTIAL.” If only a portion or portions of the information warrants

12 protection, the Producing Party, to the extent practicable, shall identify the protected

13 portion(s).

14          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
15 failure to designate qualified information or items does not, standing alone, waive the

16 Designating Party’s right to secure protection under this Order for such material.

17 Upon timely correction of a designation, the Receiving Party must make reasonable

18 efforts to assure that the material is treated in accordance with the provisions of this

19 Order.

20

21 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
22          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
23 designation of confidentiality at any time that is consistent with the Court’s

24 Scheduling Order.

25          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
26 resolution process under Local Rule 37.1 et seq.

27          6.3      The burden of persuasion in any such challenge proceeding shall be on
28 the Designating Party. Frivolous challenges, and those made for an improper purpose
      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                  6
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 8 of 17 Page ID #:141



 1 expose the Challenging Party to sanctions. Unless the Designating Party has waived

 2 or withdrawn the confidentiality designation, all parties shall continue to afford the

 3 material in question the level of protection to which it is entitled under the Producing

 4 Party’s designation until the Court rules on the challenge.

 5

 6 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 7          7.1      Basic Principles. A Receiving Party may use Protected Material that is
 8 disclosed or produced by another Party or by a Non-Party in connection with this

 9 Action only for prosecuting, defending, or attempting to settle this Action. Such

10 Protected Material may be disclosed only to the categories of persons and under the

11 conditions described in this Order. When the Action has been terminated, a Receiving

12 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

13          Protected Material must be stored and maintained by a Receiving Party at a
14 location and in a secure manner that ensures that access is limited to the persons

15 authorized under this Order.

16          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
17 otherwise ordered by the court or permitted in writing by the Designating Party, a

18 Receiving Party may disclose any information or item designated

19 “CONFIDENTIAL” only to:

20                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
21 as employees of said Outside Counsel of Record to whom it is reasonably necessary to

22 disclose the information for this Action;

23                (b) the officers, directors, and employees (including House Counsel) of the
24 Receiving Party to whom disclosure is reasonably necessary for this Action;

25                (c) Experts (as defined in this Order) of the Receiving Party to whom
26 disclosure is reasonably necessary for this Action and who have signed the

27 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

28                (d) the court and its personnel;
                  (e) court reporters and their staff;
                                                  7
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 9 of 17 Page ID #:142



 1             (f)   professional jury or trial consultants, mock jurors, and Professional
 2 Vendors to whom disclosure is reasonably necessary for this Action and who have

 3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 4             (g) the author or recipient of a document containing the information or a
 5 custodian or other person who otherwise possessed or knew the information;

 6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party

 8 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

 9 not be permitted to keep any confidential information unless they sign the

10 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed

11 by the Designating Party or ordered by the court. Pages of transcribed deposition

12 testimony or exhibits to depositions that reveal Protected Material may be separately

13 bound by the court reporter and may not be disclosed to anyone except as permitted

14 under this Stipulated Protective Order; and

15             (i)   any mediator or settlement officer, and their supporting personnel,
16 mutually agreed upon by any of the parties engaged in settlement discussions.

17

18 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19 OTHER LITIGATION

20          If a Party is served with a subpoena or a court order issued in other litigation
21 that compels disclosure of any information or items designated in this Action as

22 “CONFIDENTIAL,” that Party must:

23             (a) promptly notify in writing the Designating Party. Such notification
24 shall include a copy of the subpoena or court order;

25             (b) promptly notify in writing the party who caused the subpoena or order
26 to issue in the other litigation that some or all of the material covered by the subpoena

27 or order is subject to this Protective Order. Such notification shall include a copy of

28 this Stipulated Protective Order; and


                                                8
                                   STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 10 of 17 Page ID #:143



 1           (c) cooperate with respect to all reasonable procedures sought to be pursued
 2 by the Designating Party whose Protected Material may be affected.

 3        If the Designating Party timely seeks a protective order, the Party served with
 4 the subpoena or court order shall not produce any information designated in this

 5 action as “CONFIDENTIAL” before a determination by the court from which the

 6 subpoena or order issued, unless the Party has obtained the Designating Party’s

 7 permission. The Designating Party shall bear the burden and expense of seeking

 8 protection in that court of its confidential material and nothing in these provisions

 9 should be construed as authorizing or encouraging a Receiving Party in this Action to

10 disobey a lawful directive from another court.

11

12 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13 PRODUCED IN THIS LITIGATION

14           (a) The terms of this Order are applicable to information produced by a
15 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

16 produced by Non-Parties in connection with this litigation is protected by the remedies

17 and relief provided by this Order. Nothing in these provisions should be construed as

18 prohibiting a Non-Party from seeking additional protections.

19           (b) In the event that a Party is required, by a valid discovery request, to
20 produce a Non-Party’s confidential information in its possession, and the Party is

21 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential

22 information, then the Party shall:

23               (1)   promptly notify in writing the Requesting Party and the Non-Party
24 that some or all of the information requested is subject to a confidentiality agreement

25 with a Non-Party;

26               (2)   promptly provide the Non-Party with a copy of the Stipulated
27 Protective Order in this Action, the relevant discovery request(s), and a reasonably

28 specific description of the information requested; and


                                              9
                                 STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 11 of 17 Page ID #:144



 1               (3)    make the information requested available for inspection by the
 2 Non-Party, if requested.

 3            (c) If the Non-Party fails to seek a protective order from this court within
 4 14 days of receiving the notice and accompanying information, the Receiving Party

 5 may produce the Non-Party’s confidential information responsive to the discovery

 6 request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

 7 produce any information in its possession or control that is subject to the confidentiality

 8 agreement with the Non-Party before a determination by the court. Absent a court

 9 order to the contrary, the Non-Party shall bear the burden and expense of seeking

10 protection in this court of its Protected Material.

11

12 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14 Protected Material to any person or in any circumstance not authorized under this

15 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

16 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

17 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

18 persons to whom unauthorized disclosures were made of all the terms of this Order,

19 and (d) request such person or persons to execute the “Acknowledgment and

20 Agreement to Be Bound” that is attached hereto as Exhibit A.

21

22 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23 PROTECTED MATERIAL

24         When a Producing Party gives notice to Receiving Parties that certain
25 inadvertently produced material is subject to a claim of privilege or other protection,

26 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

27 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

28 may be established in an e-discovery order that provides for production without prior
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                               10
                                  STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 12 of 17 Page ID #:145



 1 parties reach an agreement on the effect of disclosure of a communication or

 2 information covered by the attorney-client privilege or work product protection, the

 3 parties may incorporate their agreement in the stipulated protective order submitted to

 4 the court.

 5         11.1 Clawback Provision. The production of privileged or work-product
 6 protected documents, electronically stored information (ESI), or other protected

 7 information, whether inadvertent or otherwise, is not a waiver of the privilege or

 8 protection from discovery in this case or in any other federal or state proceeding. This

 9 Order shall be interpreted to provide the maximum protection allowed by Federal

10 Rule of Evidence (FRE) 502(d) and shall be enforceable and granted full faith and

11 credit in all other state and federal proceedings by 28 U.S. Code § 1738. In the event

12 of any subsequent conflict of law, the law that is most protective of privilege and

13 work product shall apply. Nothing contained herein is intended to or shall serve to

14 limit a party’s right to conduct a review of documents, ESI or information (including

15 metadata) for relevance, responsiveness and/or segregation of privileged and/or

16 protected information before production. If the receiving party has reason to believe

17 that a produced document or other information may reasonably be subject to a claim

18 of privilege, then the receiving party shall immediately sequester the document or

19 information, cease using the document or information and cease using any work

20 product containing the information, and shall inform the producing party of the

21 beginning BATES number of the document or, if no BATES number is available,

22 shall otherwise inform the producing party of the information. A producing party

23 must give written notice to any receiving party asserting a claim of privilege, work-

24 product protection, or other ground for reclaiming documents or information (a

25 “clawback request”). After a clawback request is received, the receiving party shall

26 immediately sequester the document (if not already sequestered) and shall not review

27 or use that document, or any work product containing information taken from that

28 document, for any purpose. The parties shall meet and confer regarding any
     clawback request.
                                              11
                                 STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 13 of 17 Page ID #:146



 1 12.     MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the Court in the future.

 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5 Protective Order no Party waives any right it otherwise would have to object to

 6 disclosing or producing any information or item on any ground not addressed in this

 7 Stipulated Protective Order. Similarly, no Party waives any right to object on any

 8 ground to use in evidence of any of the material covered by this Protective Order.

 9         12.3 Filing Protected Material. A Party that seeks to file under seal any
10 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

11 only be filed under seal pursuant to a court order authorizing the sealing of the

12 specific Protected Material at issue. If a Party's request to file Protected Material

13 under seal is denied by the court, then the Receiving Party may file the information in

14 the public record unless otherwise instructed by the court.

15

16 13.     FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18 days of a written request by the Designating Party, each Receiving Party must return

19 all Protected Material to the Producing Party or destroy such material. As used in this

20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

21 summaries, and any other format reproducing or capturing any of the Protected

22 Material. Whether the Protected Material is returned or destroyed, the Receiving

23 Party must submit a written certification to the Producing Party (and, if not the same

24 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

25 (by category, where appropriate) all the Protected Material that was returned or

26 destroyed and (2) affirms that the Receiving Party has not retained any copies,

27 abstracts, compilations, summaries or any other format reproducing or capturing any

28 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                               12
                                  STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 14 of 17 Page ID #:147



1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

2 reports, attorney work product, and consultant and expert work product, even if such

3 materials contain Protected Material. Any such archival copies that contain or

4 constitute Protected Material remain subject to this Protective Order as set forth in

5 Section 4 (DURATION).

6 //

7 //

8 //

9 //

10 //

11 //

12 //

13 //

14 //

15 //

16 //

17 //

18 //

19 //

20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //


                                             13
                                STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 15 of 17 Page ID #:148



 1 14.      Any violation of this Order may be punished by any and all appropriate
 2          measures including, without limitation, contempt proceedings and/or monetary
 3          sanctions.
 4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6
     DATED: April 27, 2020                         LTL ATTORNEYS LLP
 7

 8
                                             By:   /s/ Tiffany S. Hansen
 9
                                                   Tiffany S. Hansen
10                                                 David W. Ammons
                                                   Attorneys for Defendant
11
                                                   Wal-Mart Associates, Inc.
12

13 DATED: April 27, 2020              EMPLOYEE JUSTICE LEGAL GROUP, LLP
14
                                             By:   /s/ Alan Wilcox
15
                                                   Alan A. Wilcox
16                                                 Kaveh S. Elihu
17                                                 Attorneys for Plaintiff
                                                   Gustavo Garcia
18

19
              ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
20
            I, Tiffany S. Hansen, am the ECF User whose identification and password are
21
     being used to file this STIPULATED PROTECTIVE ORDER. In compliance
22
     with Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all signatories have concurred in
23
     this filing.
24

25 DATED: April 27, 2020

26                                           By:   /s/ Tiffany S. Hansen
27                                                 Tiffany S. Hansen
28


                                               14
                                  STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 16 of 17 Page ID #:149


     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 1

 2 DATED       April 27, 2020
 3

 4
     Honorable Steve Kim
 5 United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             15
                                STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07784-CJC-SK Document 16 Filed 04/27/20 Page 17 of 17 Page ID #:150



 1
                                           EXHIBIT A

 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3

 4
     I,   _____________________________           [print    or   type    full   name],      of

 5
     _________________ [print or type full address], declare under penalty of perjury that

 6
     I have read in its entirety and understand the Stipulated Protective Order that was

 7
     issued by the United States District Court for the Central District of California on

 8
     __________ [date] in the case of Garcia v. Wal-Mart Associates, Inc., Central

 9
     District of California Case No. 2:19-cv-07784-CJC-SK. I agree to comply with and

10
     to be bound by all the terms of this Stipulated Protective Order and I understand and

11
     acknowledge that failure to so comply could expose me to sanctions and punishment

12
     in the nature of contempt. I solemnly promise that I will not disclose in any manner

13
     any information or item that is subject to this Stipulated Protective Order to any

14
     person or entity except in strict compliance with the provisions of this Order. I further

15
     agree to submit to the jurisdiction of the United States District Court for the Central

16
     District of California for the purpose of enforcing the terms of this Stipulated

17
     Protective Order, even if such enforcement proceedings occur after termination of

18
     this action. I hereby appoint _________________________ [print or type full name]

19
     of _______________________________________ [print or type full address and

20
     telephone number] as my California agent for service of process in connection with

21
     this action or any proceedings related to enforcement of this Stipulated Protective

22
     Order.

23

24 Date: ______________________________________

25 City and State where sworn and signed: _________________________________

26 Printed name: _______________________________

27 Signature: __________________________________

28

                                               16
                                  STIPULATED PROTECTIVE ORDER
